                    C a s e 1:1:19-cv-07992-PAE
                    Case       1 9- c v- 0 7 9 9 2- P A E DDocument
                                                            o c u m e nt 335
                                                                           4 Fil e d 001/16/20
                                                                              Filed    1/ 1 5/ 2 0 PPage
                                                                                                     a g e 11 ofof 22
                                                                                                            A T T O R N E Y S A T L A W
                                                                                                            8 0 0 T hir d A v e n u e
                                                                                                            1 3t h Fl o or
                                                                                                            N e w Y or k, N Y 1 0 0 2 2

                                                                                                            2 1 2- 4 7 1- 6 2 0 0
                                                                                                            2 1 2- 9 3 5- 1 1 6 6 (f a x)
                                                                                                            w w w. hi n s h a wl a w. c o m
 Ell e n B. Sil v er m a n
 2 1 2- 4 7 1- 6 2 0 0
 e sil v er m a n @ hi n s h a wl a w. c o m


                                                                  J a n u ar y 1 5, 2 0 2 0
VI A E C F
H o n. P a ul A. E n g el m a y er
U nit e d St at es Distri ct C o urt J u d g e
U nit e d St at es Distri ct C o urt
S o ut h er n Distri ct of N e w Y or k
4 0 F ol e y S q u ar e
N e w Y or k, N e w Y or k 1 0 0 0 7

               R e:             Lis a P orri c elli o n b e h alf of h ers elf a n d all ot h ers si mil arl y
                                sit u at e d v. Mi dl a n d Cr e dit M a n a g e m e nt, I n c., Mi dl a n d F u n di n g,
                                L L C a n d E n c or e C a pit al Gr o u p, I n c.
                                I n d e x N o. 1: 1 9- c v- 0 7 9 9 2- P A E

D e ar J u d g e E n g el m a y er:

            W e r e pr es e nt D ef e n d a nts Mi dl a n d Cr e dit M a n a g e m e nt, I n c. ( “ M C M ”), Mi dl a n d F u n di n g,
L L C ( “ M F ”) a n d E n c or e C a pit al Gr o u p, I n c. ( “ E n c o r e ”) ( c oll e cti v el y t h e “ D ef e n d a nts ”) i n t h e
a b o v e r ef er e n c e d m att er. W e writ e wit h t h e c o ns e nt of Pl ai ntiff t o r es p e ctf ull y r e q u est t h at t h e
d e a dli n e f or D ef e n d a nts t o fil e t h eir R e pl y i n f u rt h er s u p p ort of t h eir p e n di n g M oti o n t o C o m p el
Ar bitr ati o n ( D kt. 2 3) b e s et f or F e br u ar y 2 0, 2 0 2 0.

            O n N o v e m b er 1 8, 2 0 1 9, Y o ur H o n or iss u e d a n Or d er s etti n g a bri efi n g s c h e d ul e f or
D ef e n d a nts’ M oti o n t o C o m p el. ( D kt . N o 2 4). T h er e aft er, Pl ai ntiff o bt ai n t hr e e e xt e nsi o ns - o n
c o ns e nt of D ef e n d a nts - of t h e d e a dli n e t o o p p os e t h e M oti o n t o C o m p el Ar bitr ati o n. ( S e e D kt.
N os. 2 5 – 3 0 e xt e n di n g t h e d e a dli n e t o o p p os e t h e M oti o n t o C o m p el Ar bitr ati o n fr o m N o v e m b er
1 8, 2 0 1 9 t o J a n u ar y 1 3, 2 0 2 0). H o w e v er, t h os e e xt e nsi o ns di d n ot a d dr ess D ef e n d a nts’ d e a dli n e
t o s er v e t h eir R e pl y.

           A c c or di n gl y, t his r e q u est is m a d e t o all o w D ef e n d a nts’ c o u ns el wit h t h e o p p ort u nit y t o
r e vi e w a n d i n v esti g at e Pl ai ntiffs’ o p p ositi o n wit h t h eir cli e nts i n or d er t o fil e t h e n e c ess ar y R e pl y
p a p ers.

          T his is t h e first r e q u est t o s et/ e xt e n d t h e d e a dli n e f or D ef e n d a nts t o s er v e t h eir R e pl y i n
f urt h er s u p p ort of t h e M oti o n t o C o m p el Ar bitr ati o n a n d is m a d e wit h c o ns e nt of Bri a n
Br o m b er g, Es q, o n e of Pl ai ntiffs’ C o u ns el.




                                                                                                                                  1 0 2 4 0 1 8\ 3 0 4 9 8 0 2 4 6. v 1
             C a s e 1:1:19-cv-07992-PAE
             Case       1 9- c v- 0 7 9 9 2- P A E DDocument
                                                     o c u m e nt 335
                                                                    4 Fil e d 001/16/20
                                                                       Filed    1/ 1 5/ 2 0 PPage
                                                                                              a g e 22 ofof 22
H o n. P a ul A. E n g el m a y er
J a n u ar y 1 5, 2 0 2 0
Pa ge 2

          W e t h a n k t h e C o urt f or its c o nsi d er ati o n i n t his m att er.

                                                                      R es p e ctf ull y s u b mitt e d,

                                                                      HI N S H A W & C U L B E R T S O N L L P
                                                                      Att or n e ys f or D ef e n d a nt Mi dl a n d Cr e dit
                                                                      M a n a g e m e nt, I n c., Mi dl a n d F u n di n g, L L C, a n d
                                                                      E n c or e C a pit al M a n a g e m e nt Gr o u p, I n c.

                                                                      B y:      s/ M att h e w B. C or wi n
                                                                                   M att h e w B. C or wi n
c c:       All c o u ns el of r e c or d ( Vi a E C F)


                                                                                                           1/ 1 6/ 2 0

 Gr a nt e d. T h e d e a dli n e f or d ef e n d a nts' r e pl y is F e br u ar y 2 0, 2 0 2 0.


 S O O R D E R E D.

                   __________________________________
                         P A U L A. E N G E L M A Y E R
                         U nit e d St at es Distri ct J u d g e




                                                                                                                         1 0 2 4 0 1 8\ 3 0 4 9 8 0 2 4 6. v 1
